Casey, J. P.
(concurring in part and dissenting in part). In my view, there is sufficient evidence in the record to support Family Court’s finding that respondent is capable of carrying out the provisions of the prior order and that he failed to do so while he was employed, while he was receiving unemployment insurance benefits and after he was reemployed. As noted by Family Court, respondent is required to use his assets and earning powers to maintain the marital standard of living (see, Hickland v Hickland, 39 NY2d 1, cert denied 429 US 941). Accordingly, I would affirm the order entered January 25, 1988.
Yesawich, Jr., and Harvey, JJ., concur with Mikoll, J.; Casey, J. P., concurs in part and dissents in part in an opinion; Levine, J., not taking part.
Appeal from order entered April 15, 1987 dismissed, without costs.
Order entered January 25, 1988 reversed, on the law, without costs, and matter remitted to the Family Court of Sara-toga County for a new trial on the issue of respondent’s support obligations.